Title: To James Madison from Thomas Appleton, 5 March 1801 (Abstract)
From: Appleton, Thomas
To: Madison, James


5 March 1801, Leghorn. Encloses copy of Cathcart’s 3 Jan. circular letter, received on 3 Feb. Has forwarded copies to American consuls in Sicily, Naples, Elba, Genoa, Barcelona, Málaga, and Alicante; believes as a result all Americans now in Mediterranean will avoid capture. Discusses his effort to enlist aid of Belleville, French chargé d’affaires in Tuscany, in persuading pasha to wait longer for arrival of regalia from U.S. Encloses copy of Belleville’s letter to French chargé d’affaires in Tripoli; “the letter to the french Agent being open Mr. Cs. judgement must direct him in the Use he may make of it.” Explains that “in adopting this Step I considered, that on a former occasion france was to have mediated in the peace we contemplated with Algiers; and that our late treaty with that republick might justify in your opinion, a proceedure, which under other circumstances, you might not approve of.” Discusses European military and naval developments. Encloses copy of Napoleon’s 16 Jan. armistice in Italy, concluded under “Disgraceful conditions,” and copy of official intelligence of peace agreement there [not found]. Postscripts announce apparent end of Leghorn blockade, convey latest military and diplomatic news, and correct earlier information on the source he drew upon in relief of American seamen in 1800.
 

   
   RC and enclosures (DNA: RG 59, CD, Leghorn, vol. 1). RC 8 pp.; docketed by Wagner as received 25 May. Enclosures 7 pp.



   
   A full transcription of this document has been added to the digital edition.

